IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10131
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MISTY D. BURGAN,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:99-CR-41-2
                       --------------------
                          August 22, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Misty D. Burgan entered a conditional guilty plea to

possession of stolen mail and aiding and abetting in violation of

18 U.S.C. §§ 2, 1708.    She now appeals the district court’s

denial of her motion to suppress evidence gathered at a search as

well as statements made by her as a consequence of the search.

     Having reviewed the record, we reject Burgan’s argument that

the district court clearly erred in finding that she gave her

consent to the search.    See United States v. Tellez, 11 F.3d 530,

532 (5th Cir. 1993).    We also reject her argument that she lacked

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-10131
                               -2-

the authority to consent to the search.   See United States v.

Matlock, 415 U.S. 164, 171 (1974).   Because Burgan has shown no

error by the district court, there is no basis for suppressing

her incriminating statements as fruit of an illegal search.

Finally, we deem abandoned, for lack of adequate briefing, any

argument that her statements should have been suppressed pursuant

to Miranda v. Arizona, 384 U.S. 436 (1966).   See American States

Ins. Co. v. Bailey, 133 F.3d 363, 372 (5th Cir. 1998); Fed.

R. App. P. 28(a)(9).

     AFFIRMED.